t c memo united_states tax_court vincent j apruzzese petitioner v commissioner of internal revenue respondent docket no 12151-17w filed date vincent j apruzzese pro_se gregory h becker bartholomew cirenza kimberly a daigle patricia p davis and kevin g gillin for respondent memorandum opinion vasquez judge this whistleblower award case is before the court on a motion for summary_judgment filed by the internal_revenue_service irs or respondent for the below reasons we will grant respondent’s motion background the following facts are based on the parties’ pleadings and motion papers including the declarations and exhibits attached thereto see rule b petitioner resided in florida when he filed his petition on date petitioner and a coclaimant2 submitted form_211 application_for award for original information to the irs whistleblower office wo on the form_211 petitioner stated that he and his coclaimant were involved in a lawsuit against an estate target petitioner alleged that the target had understated its federal estate_tax by several million dollars by failing to include several assets on its estate_tax_return petitioner also alleged that the target had undervalued other assets on the estate_tax_return after receiving petitioner’s form_211 the wo assigned petitioner a claim number and acknowledged receipt of the claim by letter dated date all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar the coclaimant is not a party to this case petitioner premised part of this allegation on the belief that the decedent of the target had sold assets in exchange for invalid installment notes the wo sent petitioner’s form_211 information to the estate gift unit e g of the irs small_business_self-employed_division the target’s estate_tax_return was already under examination when petitioner submitted his information to the wo before receiving petitioner’s information e g attorney bryan babcock was preparing to issue the target a no_change_letter however upon reviewing petitioner’s information mr babcock changed course and pursued information pertaining to the lawsuit referenced in petitioner’s form_211 subsequently mr babcock’s discovery that the target had used tax affecting business valuations prompted him to select four of the decedent’s gift_tax returns for examination at the conclusion of the expanded examination the irs and the target agreed to adjustments to the estate_tax_return and gift_tax returns the irs assessed tax and interest of dollar_figure which the target promptly paid mr babcock submitted form confidential evaluation report on claim for award to the wo therein mr babcock stated that petitioner had substantially contributed to the examination of the estate_tax_return thereafter the wo assigned petitioner’s claim to senior tax analyst elizabeth borenstein after reviewing petitioner’s case file including mr babcock’s form ms borenstein issued petitioner a preliminary award recommendation under sec_7623 preliminary award recommendation recommending a preliminary award of dollar_figure of one- half4 of the collected_proceeds less a sequestration reduction in a letter to ms borenstein dated date petitioner expressed disagreement with the preliminary award recommendation petitioner did not dispute the proposed award percentage or the amount of the collected_proceeds instead he objected to respondent’s adjustments to the target’s returns writing with all due respect i believe that the irs has failed to fully comprehend the scope of the failure of the representatives of the target to accurately reflect the assets and liabilities of the target to the irs and accordingly has failed to properly determine the amount of additional taxes owed by the target on date the wo issued petitioner a final_decision under sec_7623 final_decision therein respondent advised petitioner that after consideration of his comments the whistleblower award would remain dollar_figure on date petitioner filed the petition to commence this case in which he alleged that respondent’s adjustments to the target’s returns were inadequate an amendment to the petition followed on date in which petitioner urged the court to reverse the final_decision and order the irs to re- the wo divided the collected_proceeds by one-half because petitioner submitted the form_211 with a coclaimant as stated supra note the coclaimant is not a party to this case examine the target respondent subsequently filed a motion for summary_judgment and amendment to motion for summary_judgment to which petitioner objected the court heard oral argument on the motion in tampa florida i summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment upon all or any part of the legal issues in controversy when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp v commissioner t c pincite however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp v commissioner t c pincite finding no material facts to be in genuine dispute we conclude that this case may be adjudicated summarily ii jurisdiction sec_7623 provides for nondiscretionary ie mandatory whistleblower awards if certain requirements are met sec_7623 provides that a ny determination regarding an award under paragraph or may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter this statute is unusual as a jurisdiction-conferring provision because it does not prescribe any particular form of notice to the would-be petitioner whistleblower 4496-15w v commissioner 148_tc_425 whistleblower 23711-15w v commissioner tcmemo_2018_34 at in prior cases w e have held that the name or label of a document does not control whether the document constitutes a determination and that our jurisdiction is established when the commissioner issues a written notice that embodies a determination 135_tc_70 a written notice informing a claimant that the irs has considered information that he submitted and has decided whether the information qualifies the claimant for an award generally will be sufficient see 143_tc_274 see also myers v commissioner 928_f3d_1025 d c cir rev’g and remanding on other grounds 148_tc_438 in a whistleblower action we have jurisdiction only with respect to the commissioner’s award_determination or denial thereof smith v commissioner 148_tc_449 the final_decision in this case does not reference sec_7623 but rather sec_7623 which provides for discretionary awards however the final_decision states that the wo considered petitioner’s information and made a final_decision to give petitioner an award of dollar_figure inherent in that decision is respondent’s determination that petitioner is not entitled to a mandatory sec_7623 award exceeding dollar_figure in a petition filed within days of the date of the final_decision petitioner challenged that determination this matter is clearly within the scope of our jurisdiction authorized by congress in sec_7623 see smith v commissioner t c pincite reviewing challenge to a final_decision iii analysis sec_7623 authorizes the secretary5 to pay awards for detecting underpayments of tax or detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws or conniving at the same awards under sec_7623 are discretionary however congress has provided for nondiscretionary awards to whistleblowers where the secretary proceeds with any administrative or judicial action described in subsection a and specified additional requirements are met sec_7623 sec_7623 provides that i f the secretary proceeds with any administrative or judicial action described in subsection a based on information brought to the secretary’s attention by an individual that individual will subject_to certain conditions receive an award of to of the proceeds collected the size of the award depends on the extent to which the whistleblower substantially contributed to such action sec_7623 last sentence and the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 under this statutory scheme a whistleblower cannot qualify for a nondiscretionary award unless two conditions are met first the secretary must proceed with an administrative or judicial action described in subsection a based on information brought to the secretary’s attention by the whistleblower sec_7623 second the secretary must derive proceeds from this action id see 139_tc_299 we can provide relief under sec_7623 only after the commissioner has initiated an administrative or judicial action and collected_proceeds aff’d 550_fedappx_10 d c cir 136_tc_597 a whistleblower award is dependent upon both the initiation of an administrative or judicial action and collection of tax proceeds while we have jurisdiction to review the commissioner’s award_determination we do not have authority to review the commissioner’s determinations of the alleged tax_liability to which the claim pertains cohen v commissioner t c pincite nor do we have authority to direct the secretary to proceed with an administrative or judicial action cooper ii t c pincite we review the secretary’s determination as to whether a whistleblower is entitled to an award by applying an abuse-of-discretion standard kasper v commissioner 150_tc_8 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir in ascertaining whether the secretary abused his discretion we generally confine our review to the administrative record kasper v commissioner t c pincite we conclude that the wo did not abuse its discretion in awarding petitioner no more than the amount stated in the final_decision the administrative record shows that the wo forwarded petitioner’s information to e g which had already commenced an examination of the target mr babcock the e g attorney assigned to the examination was preparing to issue the target a no_change_letter but changed course when he received petitioner’s information using petitioner’s information mr babcock pursued new leads that ultimately led to the assessment of estate and gift_tax and interest of dollar_figure in a form submitted to the wo mr babcock stated that petitioner significantly contributed to the examination of the target’s estate_tax_return on the basis of mr babcock’s form and other documents in the claim file wo senior tax analyst borenstein recommended that petitioner be awarded dollar_figure of one-half of the collected_proceeds less a sequestration reduction after considering petitioner’s written response to the preliminary award recommendation the wo issued the final_decision advising petitioner that the whistleblower award would remain dollar_figure petitioner does not allege any material dispute as to these facts he does not for example dispute the amount of proceeds respondent collected from the target nor does he contend that his contribution to the examination merited more than a award see sec_7623 authorizing nondiscretionary awards between and of collected_proceeds depending on the extent to which whistleblower substantially contributed instead petitioner alleges that the amount respondent collected was woefully inadequate because the assets in the target’s gross_estate were purportedly more valuable than respondent determined petitioner urges the court to order respondent to re-examine the target’s estate_tax_return for additional deficiencies and if necessary order respondent to proceed to trial against the target in cooper ii t c pincite an attorney-whistleblower alleged that certain taxpayers had failed to pay millions of dollars in estate and generation-skipping_transfer_tax the whistlebower provided the irs with information pertaining to the estate id the wo forwarded the information to the appropriate irs office which decided not to pursue administrative or judicial action against the taxpayer id pincite because there was no administrative or judicial action that led to the collection of proceeds the wo determined that the whistleblower was not entitled to an award id like petitioner in this case the cooper ii whistleblower appealed the wo’s determination and asked this court to direct the commissioner to undertake a complete re-evaluation of the facts in this matter begin an investigation open a case file and take whatever other steps are necessary to detect an underpayment_of_tax see id pincite granting the irs’ motion for summary_judgment the court in cooper ii explained our jurisdiction under sec_7623 does not contemplate that we redetermine the tax_liability of the taxpayer a lthough congress authorized the court to review the secretary’s award_determination congress did not authorize the court to direct the secretary to proceed with an administrative or judicial action id the same principle applies to the case at bar although petitioner’s information led to administrative action against the target and the collection of proceeds therefrom petitioner and the cooper ii whistleblower share the same overarching grievance--that the irs allowed the target to pay less in tax than it should have petitioner is asking the court to redress this grievance by ordering respondent to re-examine the target we do not have this authority see cohen v commissioner t c pincite cooper ii t c pincite because petitioner has not shown that he was entitled to a larger award than respondent determined the wo did not abuse its discretion in making its determination we will therefore grant summary_judgment for respondent we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered
